                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                             SOUTHERN DIVISION
                                AT PIKEVILLE

RALEIGH PETE BLACKBURN,                           CIVIL ACTION NO. 7:18-56-KKC
     Plaintiff,

V.                                                         JUDGMENT

NANCY A. BERRYHILL
Acting Commissioner of Social Security,
     Defendant.


                                      *** *** ***

      The Court having affirmed the decision of the Commissioner HEREBY ORDERS

and ADJUDGES as follows:


      (1) Judgment is entered in favor of the Defendant.

      (2) This matter is DISMISSED and STRICKEN from the Court’s active docket.

      (3) This judgment is FINAL and APPEALABLE.


      Dated April 15, 2019.
